Exhibit 10.5

ARC DOCUMENT SOLUTIONS, INC.

2014 STOCK INCENTIVE PLAN

NOTICE OF STOCK UNIT AWARD

You have been granted the following Stock Units representing Common Stock of ARC
Document Solutions, Inc. (the “Company”) under the Company’s 2014 Stock
Incentive Plan (the “Plan”).

 

Name of Participant:   

 

Total Number of Stock Units Granted:   

 

Date of Grant:                                                          ,
             Vesting Commencement Date:   
                                                      ,              Vesting
Schedule:    [The Stock Units subject to this Award vest with respect to the
first 1/3rd of the Stock Units subject to this Award when you complete 12 months
of continuous Service as an Employee or a Consultant from the Vesting
Commencement Date. Thereafter, the Stock Units subject to this Award vest with
respect to an additional 1/3rd of the Stock Units subject to this Award when you
complete each additional 12 months of such Service.]

By your signature and the signature of the Company’s representative below, you
and the Company agree that these Stock Units are granted under and governed by
the term and conditions of the Plan and the Stock Unit Agreement (the
“Agreement”), both of which are attached to and made a part of this document.

By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.

 

[NAME OF PARTICIPANT]     ARC DOCUMENT SOLUTIONS, INC.

 

    By:   

 

 

    Its:   

 

Print Name       

 

ARC DOCUMENT SOLUTIONS, INC.

NOTICE OF STOCK UNIT AWARD

-1-



--------------------------------------------------------------------------------

ARC DOCUMENT SOLUTIONS, INC.

2014 STOCK INCENTIVE PLAN

STOCK UNIT AGREEMENT

 

Payment for Stock Units

   No cash payment is required for the Stock Units you receive. You are
receiving the Stock Units in consideration for Services rendered by you.

Vesting

  

The Stock Units that you are receiving will vest in installments, as shown in
the Notice of Stock Unit Award.

 

No additional Stock Units vest after your Service as an Employee or a Consultant
has terminated for any reason.

Forfeiture

  

If your Service terminates for any reason, then your Award expires immediately
as to the number of Stock Units that have not vested before the termination date
and do not vest as a result of termination.

 

This means that the unvested Stock Units will immediately be cancelled. You
receive no payment for Stock Units that are forfeited.

 

The Company determines when your Service terminates for this purpose and all
purposes under the Plan and its determinations are conclusive and binding on all
persons.

Leaves of Absence

  

For purposes of this Award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
of absence was approved by the Company in writing and if continued crediting of
Service is required by the terms of the leave or by applicable law. But your
Service terminates when the approved leave ends, unless you immediately return
to active work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Unit Award may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock Unit
Award may be adjusted in accordance with the Company’s part-time work policy or
the terms of an agreement between you and the Company pertaining to your
part-time schedule.

Nature of Stock Units

   Your Stock Units are mere bookkeeping entries. They represent only the
Company’s unfunded and unsecured promise to issue Shares on a future date. As a
holder of Stock Units, you have no rights other than the rights of a general
creditor of the Company.



--------------------------------------------------------------------------------

No Voting Rights or Dividends; Dividend Equivalents   

Your Stock Units carry neither voting rights nor rights to dividends. You, or
your estate or heirs, have no rights as a shareholder of the Company unless and
until your Stock Units are settled by issuing Shares. No adjustments will be
made for dividends or other rights if the applicable record date occurs before
your Shares are issued, except as described in the Plan.

 

Notwithstanding the foregoing, dividend equivalents shall be paid or credited on
Stock Units (other than Stock Units that, at the relevant record date,
previously have been settled or forfeited) as follows, except that the Committee
may specify an alternative treatment from that specified below:

 

If the Company declares and pays a dividend or distribution on the Shares in the
form of cash, then you will be credited as of the payment date for such dividend
or distribution, an amount equal to the number of Stock Units credited to you as
of the record date for such dividend or distribution multiplied by the amount
that would have been paid as a dividend or distribution on each outstanding
Share at such payment date. Any amounts credited under this paragraph shall be
subject to the restrictions and conditions that apply to the Stock Unit with
respect to which the amounts are credited and will be payable when the
underlying Stock Unit becomes payable. At the time the underlying Stock Unit
becomes payable, the Company has the discretion to pay any accrued dividend
equivalents either in cash or in Shares. If the underlying Stock Unit does not
vest or is forfeited, any amounts credited under this paragraph with respect to
the underlying Stock Unit will also fail to vest and be forfeited.

Stock Units Nontransferable

   You may not sell, transfer, assign, pledge or otherwise dispose of any Stock
Units. For instance, you may not use your Stock Units as security for a loan. If
you attempt to do any of these things, your Stock Units will immediately become
invalid.

Settlement of Stock Units

  

Each of your vested Stock Units will be settled when it vests; provided,
however, that settlement of each Stock Unit will be deferred to the first
permissible trading day for the Shares, if later than the applicable vesting
date, but in no event later than December 31 of the calendar year in which the
applicable vesting date occurs.

 

For purposes of this Agreement, “permissible trading day” means a day that
satisfies all of the following requirements: (a) the exchange on which the
Shares are traded is open for trading on that day; (b)



--------------------------------------------------------------------------------

  

you are permitted to sell Shares on that day without incurring liability under
section 16(b) of the Exchange Act; (c) either (i) you are not in possession of
material non-public information that would make it illegal for you to sell
Shares on that day under Rule 10b-5 under the Exchange Act or (ii) Rule 10b5-1
under the Exchange Act would apply to the sale; (d) you are permitted to sell
Shares on that day under such written insider trading policy as may have been
adopted by the Company; and (e) you are not prohibited from selling Shares on
that day by a written agreement between you and the Company or a third party.

 

At the time of settlement, you will receive one Share for each vested Stock
Unit; provided, however, that no fractional Shares will be issued or delivered
pursuant to the Plan or this Agreement, and the Committee will determine whether
cash will be paid in lieu of any fractional Share or whether such fractional
Share and any rights thereto will be canceled, terminated or otherwise
eliminated. In addition, the Shares are issued to you subject to the condition
that the issuance of the Shares does not violate any law or regulation.

Withholding Taxes and Stock Withholding   

Regardless of any action the Company or your actual employer (the “Employer”)
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”), you
acknowledge that the ultimate liability for all Tax-Related Items legally due by
you is and remains your responsibility and that the Company and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Award, including the
settlement of the Stock Units, the subsequent sale of Shares acquired pursuant
to such settlement and the receipt of any dividends; and (2) do not commit to
structure the terms of the Award or any aspect of the Stock Units to reduce or
eliminate your liability for Tax-Related Items.

 

Prior to the settlement of your Stock Units, you shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment on account of obligations of the Company and/or the
Employer. In this regard, you authorize the Company and/or the Employer to
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation paid to you by the Company and/or the Employer. With
the Company’s consent, these arrangements may also include, if permissible under
local law, (a) withholding Shares that otherwise would be issued to you when
your Stock Units are settled, provided that the Company only withholds the
amount of Shares necessary to satisfy the minimum statutory withholding amount,
(b) having the Company withhold taxes from



--------------------------------------------------------------------------------

   the proceeds of the sale of the Shares, either through a voluntary sale or
through a mandatory sale arranged by the Company (on your behalf pursuant to
this authorization), or (c) any other arrangement approved by the Company. The
Fair Market Value of these Shares, determined as of the effective date when
taxes otherwise would have been withheld in cash, will be applied as a credit
against the withholding taxes. Finally, you shall pay to the Company or the
Employer any amount of Tax-Related Items that the Company or the Employer may be
required to withhold as a result of your participation in the Plan or your
purchase of Shares that cannot be satisfied by the means previously described.
The Company may refuse to deliver the Shares if you fail to comply with your
obligations in connection with the Tax-Related Items as described in this
section, and your rights to the Shares shall be forfeited if you do not comply
with such obligations on or before December 31 of the calendar year in which the
applicable vesting date for the Stock Units occurs.

Restrictions on Resale

   You agree not to sell any Shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

No Retention Rights

   Neither your Award nor this Agreement gives you the right to be employed or
retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause.

Adjustments

   The number of Stock Units covered by this Award shall be subject to
adjustment in the event of a stock split, a stock dividend or a similar change
in Company Shares, and in other circumstances, as set forth in the Plan.

Successors and Assigns

   Except as otherwise provided in the Plan or this Agreement, every term of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, legatees, legal representatives, successors,
transferees and assigns.

Notice

   Any notice required or permitted under this Agreement shall be given in
writing and shall be deemed effectively given upon the earliest of personal
delivery, receipt or the third full day following mailing with postage and fees
prepaid, addressed to the other party hereto at the address last known in the
Company’s records or at such other address as such party may designate by ten
(10) days’ advance written notice to the other party hereto.



--------------------------------------------------------------------------------

Applicable Law

   This Agreement will be interpreted and enforced under the laws of the State
of California (without regard to their choice-of-law provisions).

Miscellaneous

  

You understand and acknowledge that (i) the Plan is entirely discretionary,
(ii) the Company and your employer have reserved the right to amend, suspend or
terminate the Plan at any time, (iii) the grant of your Award does not in any
way create any contractual or other right to receive additional grants of awards
(or benefits in lieu of awards) at any time or in any amount and (iv) all
determinations with respect to any additional grants, including (without
limitation) the times when awards will be granted, the number of Shares subject
to the awards, and the vesting schedule, will be at the sole discretion of the
Company.

 

The value of this Award shall be an extraordinary item of compensation outside
the scope of your employment contract, if any, and shall not be considered a
part of your normal or expected compensation for purposes of calculating
severance, resignation, redundancy or end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.

 

You understand and acknowledge that participation in the Plan ceases upon
termination of your Service for any reason, except as may explicitly be provided
otherwise in the Plan or this Agreement.

 

You hereby authorize and direct your employer to disclose to the Company or any
Subsidiary any information regarding your employment, the nature and amount of
your compensation and the fact and conditions of your participation in the Plan,
as your employer deems necessary or appropriate to facilitate the administration
of the Plan.

 

You consent to the collection, use and transfer of personal data as described in
this subsection. You understand and acknowledge that the Company, your employer
and the Company’s other Subsidiaries hold certain personal information regarding
you for the purpose of managing and administering the Plan, including (without
limitation) your name, home address, telephone number, date of birth, social
insurance number, salary, nationality, job title, any Shares or directorships
held in the Company and details of all awards or any other entitlements to
Shares awarded, canceled, exercised, vested, unvested or outstanding in your
favor (the “Data”). You further understand and acknowledge that the Company
and/or its Subsidiaries will transfer Data among themselves as necessary for the
purpose of implementation, administration and management of your participation
in the Plan and that the Company and/or any Subsidiary may each further transfer
Data to any third party assisting



--------------------------------------------------------------------------------

   the Company in the implementation, administration and management of the Plan.
You understand and acknowledge that the recipients of Data may be located in the
United States or elsewhere. You authorize such recipients to receive, possess,
use, retain and transfer Data, in electronic or other form, for the purpose of
administering your participation in the Plan, including a transfer to any broker
or other third party with whom you elect to deposit Shares acquired under the
Plan of such Data as may be required for the administration of the Plan and/or
the subsequent holding of Shares on your behalf. You may, at any time, view the
Data, require any necessary modifications of Data or withdraw the consents set
forth in this subsection by contacting the Human Resources Department of the
Company in writing.

The Plan and Other Agreements

   The text of the Plan is incorporated in this Agreement by reference. All
capitalized terms in this Agreement shall have the meanings assigned to them in
the Plan. This Agreement and the Plan constitute the entire understanding
between you and the Company regarding this Award. Any prior agreements,
commitments or negotiations concerning this Award are superseded. This Agreement
may be amended by the Committee without your consent; however, if any such
amendment would materially impair your rights or obligations under the
Agreement, this Agreement may be amended only by another written agreement,
signed by you and the Company.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.